Michael and Theresa




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 29, 2015

                                  No. 04-15-00021-CV

            BOARD OF ADJUSTMENT OF THE CITY OF SAN ANTONIO,
                               Appellant

                                            v.

                              Michael and Theresa HAYES,
                                        Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2014CV00284
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on October 8, 2015.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court